Citation Nr: 0509653	
Decision Date: 04/01/05    Archive Date: 04/15/05	

DOCKET NO.  02-20 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, Sawyer James syndrome with cystic disease 
of the right lung as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDING OF FACT

The veteran does not have chronic obstructive pulmonary 
disease, Sawyer James syndrome with cystic disease of the 
right lung as a result of asbestos exposure that is related 
to active service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease, Sawyer James syndrome 
with cystic disease of the right lung as a result of asbestos 
exposure was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injuries 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(b).

The report of the veteran's September 1942 service entrance 
examination reflects that his respiratory system was normal.  
Service medical records reflect no complaint, finding, or 
treatment with respect to chronic obstructive pulmonary 
disease, Sawyer James syndrome with cystic disease of the 
right lung.  An October 1944 service medical record reflects 
that the veteran had fever, chills, and headache.  He had a 
history of upper respiratory infection for the prior week.  
Examination was essentially negative except for generalized 
congestion of the nasal and pharyngeal mucosa.  The symptoms 
rapidly subsided, and the veteran was discharged to duty.  
The report of the veteran's September 1945 service separation 
examination reflects that his respiratory system, bronchi, 
thorax, lungs, pleurs, etc., was normal, and that X-ray of 
the chest was normal.  

A June 1946 letter from a private physician reflects that the 
veteran complained of shortness of breath, weakness, and 
excessive fatigue on exertion.  The veteran reported that 
this had appeared gradually over a long period of time.  X-
ray of the chest revealed partial collapse of the right lower 
lobe.  The diagnosis was pneumothorax, spontaneous, right 
chest.

A July 1946 VA hospital discharge summary reflects diagnoses 
including cystic disease of the right lung and spontaneous 
pneumothorax not established.

A March 1947 letter from a private physician reflects that X-
ray of the veteran's chest indicated that findings were 
compatible with a partial collapse of the lower lobe of the 
right lung.  

VA hospital records, dated in October 1948, reflect that the 
veteran complained of pain in the right chest of a two-year 
duration.  He indicated that in June of 1946 he became ill.  
He underwent an exploratory thoracotomy with a discharge 
diagnosis of emphysematous bullous, bilateral.

Private treatment records, dated in January 1973, reflect 
impressions that include pulmonary emphysema, bronchitis, and 
chronic obstructive lung disease.

A December 1980 private treatment record reflects an 
impression that includes chronic obstructive pulmonary 
disease of the right lung.  Private treatment records 
continued to reflect pulmonary care, with an October 1983 
letter from Dr. Adamson, a private physician, indicating that 
the veteran's chronic obstructive pulmonary disease was 
possibly related to extensive pneumonias during the veteran's 
childhood.  Follow-up records from Dr. Adamson, in 1986, 
1988, and 1992 indicate that the veteran's chronic 
obstructive pulmonary disease, Sawyer James syndrome, was 
secondary to the veteran's pneumonia in infancy.  

The report of a February 2002 VA pulmonary examination 
reflects that the veteran's medical records had been 
reviewed.  The final diagnoses included catarrhal fever that 
was treated in 1944 and status postoperative right 
thoracotomy and partial rib resections of 5 and 6 for bolus 
lung disease.  The examiner commented that the veteran's 
bullous lung disease or bullous emphysema primarily involved 
the right lung.  From a clinical standpoint this was the 
basis of the previous spontaneous pneumothorax in 1946 and 
lung problems leading to thoracotomy in 1948.  There was 
nothing in medical literature that would associate catarrhal 
fever with subsequent development of bullous lung disease.  
The catarrhal fever had not recurred.  The veteran was never 
treated for pneumonia in the military and since the surgery 
in 1946 there had been no recurrence of spontaneous 
pneumothorax or any sort of pneumothorax.

There is no competent medical evidence indicating that the 
veteran had chronic obstructive pulmonary disease, Sawyer 
James syndrome with cystic disease of the right lung during 
active service, or that his current pulmonary disability is 
related to active service, including exposure to asbestos 
during active service.  There is competent medical evidence 
that the veteran did not have a pulmonary disability during 
active service with the report of his service separation 
examination reflecting that chest X-ray and respiratory 
system were normal.

The veteran first manifested a pulmonary disability in June 
1946, and chronic obstructive pulmonary disease was first 
diagnosed in January 1973.  There is no competent medical 
evidence indicating that the veteran's chronic obstructive 
pulmonary disease, Sawyer James syndrome with cystic disease 
of the right lung is related to the veteran's active service.  
There is competent medical evidence indicating that this 
disability is related to other than the veteran's active 
service.  Therefore, on the basis of the above analysis a 
preponderance of the evidence is against a finding that the 
veteran had chronic obstructive pulmonary disease, Sawyer 
James syndrome with cystic disease of the right lung during 
active service, or that this disability is related to his 
active service, including exposure to asbestos during active 
service.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process. 
The VCAA notice was provided to him via a July 2003 letter, 
as well as a November 2000 development letter and the 
statement of the case provided in March 2002.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The statement of the case informed the veteran of the 
governing laws and regulations.  The veteran responded to the 
November 2000 development letter and the July 2003 VCAA 
notice.  The July 2003 notice informed the veteran that he 
should send any additional information or evidence that would 
document his claim.  During the veteran's personal hearing, 
held in December 2004 via video conference before the 
undersigned, at page 7, the veteran indicated that VA had all 
of his records.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  Further, the content of the notice provided to the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Suttman v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusion in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  The veteran has been afforded a 
VA examination and a personal hearing.  VA and private 
treatment records have been obtained, and during the 
veteran's personal hearing in December 2004, at page 4, the 
veteran testified that he did not receive Social Security 
disability.  Further, the veteran has indicated that there is 
no further evidence that can be obtained.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  VA has satisfied it's duty to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.




ORDER

Service connection for chronic obstructive pulmonary disease, 
Sawyer James syndrome with cystic disease of the right lung 
as a result of asbestos exposure is denied.



	                        
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


